Citation Nr: 0803469	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  01-01 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy affecting the right arm and right leg, claimed as 
secondary to herbicide exposure.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for peripheral neuropathy and 
determined new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
low back disability.  

The veteran appealed the RO's October 2000 determination and, 
in October 2003, the Board remanded the appeal in order for 
additional evidentiary development to be completed.  After 
the requested development was completed, the veteran's appeal 
was re-certified to the Board.  In November 2006, the Board 
determined that the veteran had submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a low back disability.  After reopening the 
veteran's claim, the Board remanded both issues on appeal for 
additional development, to include obtaining an additional VA 
examination and opinion.  Additional development has been 
completed and the case has been returned to the Board.  
Regrettably, due to the recent retirement of the Veterans Law 
Judge who conducted a hearing at the RO, the case must be 
remanded for another hearing.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.




REMAND

In the veteran's February 2001 substantive appeal to the 
Board, VA Form 9, he requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge (VLJ).  See 
38 C.F.R. § 20.700 (2007).  In October 2002, the veteran 
testified before a VLJ who is no longer employed by the 
Board.  In December 2007, the Board sent the veteran a letter 
advising him that the law requires that the VLJ who conducts 
a hearing on appeal must participate in any decision made on 
that appeal.  The RO requested that the veteran indicate 
whether he wished to have another hearing and, in January 
2008, the veteran responded that he indeed wants another 
Travel Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2007).  

Accordingly, the appeal is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a Travel 
Board hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a) (2007), as per the 
veteran's request, and as the docket 
permits.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



